Renewed motion by appellant, pursuant to leave granted, to vacate an order of this court dated December 5, 1960, dismissing the appeal, and to extend time to perfect the appeal. Motion granted; order dated December 5, 1960, vacated; appellant’s time to perfect appeal extended to the March Term, beginning February 27, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before February 10, 1961. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.